           Case 1:19-mj-00351-TCB Document 2 Filed 08/02/19 Page 1 of 5 PageID# 2

 AO^l (Rev. 11/11) Criminal Complaint
                                                                                                      P                 P.   F
                                    United States District Court
                                                                for the                                        AUB-2 2019             Jj
                                                    Eastern District of Virginia                       CLhHK, U.S. DISTRICT COURT
                                                                                                           ALEXANDRIA, VIRGINIA
                  Umted States of America
                               V.


                     RENE CHAVARRIA
                                                                          Case No. 1:19-MJ-351




                          Defendant(s)


                                                 CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                   August 1,2019               in the county of              Loudoun              in the

        Eastern       District of             Virginia         ,the defendant(s) violated:
            Code Section                                                     Offense Description
21 U.S.C.§ 952(a)                               Importation of a controlled substance into the United States




          This criminal complaint is based on these facts:
See attached affidavit.




          O Continued on the attached sheet.




                                                                                                        ''s signature
 SAUSA Garland Rowland/AUSA Michael Ben'Aiy
                                                                                    Daniel Brazier. Special Agent, HSI
                                                                                             Printed name and title


Sworn to before me and signed in my presence.


Date:         August 2, 2019


City and state:                         Alexandria, VA
                                                                                                        /si
                                                                                                Ivan D. Davis
                                                                                     United States Magistrate Judge
Case 1:19-mj-00351-TCB Document 2 Filed 08/02/19 Page 2 of 5 PageID# 3
Case 1:19-mj-00351-TCB Document 2 Filed 08/02/19 Page 3 of 5 PageID# 4
Case 1:19-mj-00351-TCB Document 2 Filed 08/02/19 Page 4 of 5 PageID# 5
Case 1:19-mj-00351-TCB Document 2 Filed 08/02/19 Page 5 of 5 PageID# 6
